Citation Nr: 1101215	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-00 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service connected disability.


REPRESENTATION

Appellant represented by:	Agnes S. Wladyka, Esq.


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 
1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran raised a claim of entitlement to TDIU in an October 
2007 letter.  As of October 2007, he was service-connected for 
three disabilities, including a 10 percent evaluation for 
tinnitus, a 50 percent evaluation for adjustment disorder with 
mixed features associated with tinnitus, and a noncompensable (0 
percent) evaluation for left ear hearing loss.  The total 
combined rating for service-connected disabilities is 60 percent.  
See 38 C.F.R. §§ 4.25, 4.26.  Thus, the Veteran has not met the 
combined rating requirement of 70 percent or more for 
consideration of a TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, the 
claim may still be referred to the Director, Compensation and 
Pension Service for an extraschedular rating, if the evidence of 
record shows that the Veteran is "unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities."  38 C.F.R. § 4.16(b).

In this case, the record is unclear as to whether the Veteran is 
able to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  The Board notes that 
the Veteran has been unemployed since 2002 and is receiving 
Social Security Administration (SSA) benefits for a combination 
of disabilities, including his service-connected disabilities and 
several nonservice connected disabilities.  Medical records note 
that this combination of disabilities has rendered the Veteran 
unable to work.  See e.g., October 2007 Compensation and Pension 
Examination Report for Mental Disorders; VA Outpatient Records 
dated July 2008.  The Veteran alternately reported that he had to 
quit his job due to symptoms of his service connected 
disabilities.  See VA Outpatient Records dated April 2008 and 
December 2008.  While a showing of unemployability by reason of 
service-connected disabilities is necessary for entitlement to 
TDIU, the Veteran should not be penalized for having additional 
nonservice-connected disabilities that affect his employment.  
Therefore a medical examination and opinion with regard to the 
effect of the Veteran's service-connected disabilities alone on 
his employability is necessary.

Additionally, to the extent that the Veteran's SSA records, 
beyond the March 2004 decision already of record, may address the 
impact of his service-connected disabilities on his 
employability, VA should locate and associate these records with 
the claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to contact SSA in 
order to obtain copies of records pertinent 
to the Veteran's claim for SSA benefits both 
leading up to the March 2004 award of 
benefits and since.  If the records are not 
available, a notation to that effect should 
be made in the claims folder and communicated 
to the Veteran.

2.  Upon completion of the above, afford the 
Veteran an examination to determine if it is 
at least as likely as not that his service-
connected disabilities (tinnitus, adjustment 
disorder with mixed features associated with 
tinnitus, and left ear hearing loss), 
irrespective of any nonservice-connected 
disabilities, prevents the Veteran from 
securing and following a substantially 
gainful occupation.

3.  If the examiner finds that the Veteran is 
unemployable by reason of his service 
connected disabilities, or if any other 
evidence added to the record so shows, then 
refer the Veteran's claim for TDIU to the 
Director of Compensation and Pension Service 
for extraschedular consideration pursuant to 
the provisions of 38 C.F.R. § 4.16 (b).

4.  After the above development is completed, 
readjudicate the TDIU claim on appeal.  If 
the benefit sought is denied, provide the 
Veteran and his representative a supplemental 
statement of the case, with an appropriate 
period for response, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


